Citation Nr: 9926336	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-16 646	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for shell fragment wounds 
of the back.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active naval service from September 1941 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Detroit Regional Office (RO), which 
denied the claim of entitlement to service connection for 
shell fragment wounds of the back.  The veteran disagreed 
with the decision and this appeal ensued.  The claim was 
previously before the Board in March 1997, when it was 
remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997.  

2.  At the time of his death, the veteran had filed a claim 
for and perfected an appeal regarding service connection for 
shell fragment wounds of the back.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of service 
connection for shell fragment wounds of the back.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1993, the veteran filed a claim seeking, in part, 
service connection for shell fragment wounds of the back.  
The RO denied the claim in a June 1994 rating decision and 
the appellant perfected this appeal.  

Unfortunately, the veteran died during the pendency of the 
appeal.  On September 26, 1997, VA received a VA Form 2008 
(Application for United States Flag for Burial Purposes) 
indicating that the veteran died on September 19, 1997.  On 
October 2, 1997, VA received a VA Form 21-530 (Application 
for Burial Benefits) filed by the veteran's surviving spouse 
and a copy of a Certificate of Death, each showing that the 
veteran died on September [redacted], 1997.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).  In reaching this determination, the Board intimates 
no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (1998).


ORDER

The appeal regarding the claim of entitlement to service 
connection for shell fragment wounds of the back is 
dismissed.  



		
      Robert E. Sullivan
	Member, Board of Veterans' Appeals



 


